Title: To Thomas Jefferson from Rapine, Conrad & Co., 22 October 1801
From: Rapine, Conrad & Co.
To: Jefferson, Thomas


Sir,
Washington City Octr. 22, 1801
We are about to publish a new Law book of great merit; (as ⅌ subscription paper inclosed) and as the sale of Law books is confined to a particular class of gentlemen, & consequently slow, we think it prudent to obtain as many subscribers as possible, to partly reimburse us soon after the publication of the work, which will be neatly executed & correctly printed. We therefore solicit your name as a sanction to the work, which will ever be remembered by
Sir, your Obt hble servts.
Rapine, Conrad & Co.
The bearer, our young man, will wait an answer
